
	

114 HR 1555 IH: Forest Access in Rural Communities Act of 2015
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1555
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Walden introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To stop implementation and enforcement of the Forest Service travel management rule and require the
			 Forest Service and the Bureau of Land Management to incorporate the needs,
			 uses, and input of affected communities, and to obtain their consent,
			 before taking any travel management action affecting access to National
			 Forest System lands derived from the public domain or public lands, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Forest Access in Rural Communities Act of 2015. 2.Prohibition on implementation or enforcement of travel management ruleEffective upon the enactment of this Act, in all units of the National Forest System derived from the public domain, the Secretary of Agriculture shall cease all implementation and enforcement of the travel management rule under subparts A, B, and C of part 212 of title 36, Code of Federal Regulations, and subparts A and B of part 261 of such title.
		3.Conditions on Forest Service and Bureau of Land Management access travel management actions for
			 National Forest System lands derived from the public domain and public
			 lands
 (a)DefinitionsIn this section: (1)Access travel management actionThe term access travel management action means any action by the Secretary regarding National Forest System lands or public lands that—
 (A)will, or can reasonably be expected to, alter public access to National Forest System lands or public lands, including any change in access to mining claims or access using motorized vehicles or nonmotorized means, resulting from—
 (i)decommissioning, in whole or in part, of a road, trail, or combination road and trail system; (ii)a change in the status of a road as open or closed; or
 (iii)a change in road densities; and (B)requires the preparation of an environmental impact statement or environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.).
 (2)Affected communityThe term affected community means— (A)a political subdivision whose boundaries contain National Forest System lands or public lands affected by an access travel management action; or
 (B)a political subdivision adjacent to a political subdivision described in subparagraph (A). (3)Political subdivisionThe term political subdivision means any county, municipality, city, town, or township created pursuant to State law.
 (4)National forest system landsThe term National Forest System lands means Federal lands derived from the public domain that are included in the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))).
 (5)Public landsThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
 (6)SecretaryThe term Secretary concerned means— (A)the Secretary of the Interior, acting through the Director of the Bureau of Land Management, with respect to public lands; and
 (B)the Secretary of Agriculture, acting through the Chief of the Forest Service, with respect to National Forest System lands.
 (b)Consultation with affected communities requiredAs a condition on the preparation of an environmental impact statement or environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) for a proposed access travel management action, the Secretary concerned shall consult with each affected community for the purpose of incorporating the needs, uses, and input of affected communities.
 (c)Concurrence of affected communities requiredThe Secretary concerned may not implement an access travel management action unless and until the Secretary concerned—
 (1)complies with the consultation requirement imposed by subsection (b); and (2)obtains the concurrence of each affected community for implementation of the access travel management action.
				
